754 So. 2d 896 (2000)
Paul Vincent GERARD, Appellant,
v.
SCOTT CRANE RENTAL CORP., a Florida corporation, and A&A Welding & Fabrication, Inc., a Florida corporation, Appellee.
No. 1D99-706.
District Court of Appeal of Florida, First District.
April 25, 2000.
Hiram M. Montero of Montero, Finizio, Velasquez, Weissing and Reyes, P.A.; and Louis K. Rosenbloum, Pensacola, Attorneys for Appellant.
Tyler S. McClay and Ruth C. Osborne of McEwan, Martinez, Luff, Dukes & Ruffier, P.A., Orlando, Attorneys for Appellee Scott Crane Rental Corporation.
PER CURIAM.
This case arises out of an accident that occurred on January 14, 1997, in which Appellant was injured when a crane came too close to energized electrical lines, shocking Appellant and causing physical injuries. The crane and its operator were leased from Appellee by Appellant's employer for one day.
Appellee moved for summary judgment, claiming its employee was a borrowed servant of Appellant's employer, and thereby immune from suit in tort based on workers' compensation immunity. § 440.11, Fla. Stat.
*897 It is well established that summary judgment should only be granted if the moving party demonstrates conclusively that no genuine issues exist as to any material fact, with all reasonable inferences drawn in favor of the opposing party. Johnson v. Circle K Corp., 734 So. 2d 536 (Fla. 1st DCA 1999); Moore v. Morris, 475 So. 2d 666 (Fla.1985).
Based on our review of the record, we find genuine issues of material fact exist concerning whether Appellee's employee was a borrowed servant of Appellant's employer, thereby precluding summary judgment. Therefore we REVERSE and REMAND this case to the trial court.
BOOTH, LAWRENCE and DAVIS, JJ., CONCUR.